17-804
     Singh v. Barr
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A206 445 290
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of May, two thousand nineteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            RICHARD C. WESLEY,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   GURSHARAN SINGH,
14            Petitioner,
15
16                   v.                                          17-804
17                                                               NAC
18   WILLIAM P. BARR,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Jaspreet Singh, Jackson Heights,
24                                    NY.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; Terri J.
28                                    Scadron, Assistant Director; Greg
29                                    D. Mack, Senior Litigation
30                                    Counsel, Office of Immigration
31                                    Litigation, United States
32                                    Department of Justice, Washington,
33                                    DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Gursharan Singh, a native and citizen of

6    India, seeks review of a BIA decision affirming an Immigration

7    Judge’s   (“IJ”)    decision    denying          Singh’s   application    for

8    asylum,   withholding     of    removal,          and    relief   under   the

 9   Convention Against Torture (“CAT”).                In re Gursharan Singh,

10   No. A 206 445 290 (B.I.A. Feb. 28, 2017), aff’g No. A 206 445

11   290   (Immig.   Ct.    N.Y.    City       Aug.    1,    2016).    Under   the

12   circumstances of this case, we review both the IJ’s and BIA’s

13   decisions.    See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

14   524, 528 (2d Cir. 2006).       In doing so, we assume the parties’

15   familiarity with the underlying facts and procedural history

16   in this case.

17         We review adverse credibility determinations under the

18   substantial        evidence      standard.                  See     8 U.S.C.

19   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

20   (2d Cir. 2018).        The governing REAL ID Act credibility

                                           2
1    standard provides as follows:

 2              Considering the totality of the circumstances,
 3              and all relevant factors, a trier of fact may
 4              base a credibility determination on . . . the
 5              consistency    between   the  applicant’s   or
 6              witness’s written and oral statements[,] . . .
 7              the   internal    consistency of   each   such
 8              statement, the consistency of such statements
 9              with other evidence of record[,] . . . and any
10              inaccuracies or falsehoods in such statements,
11              without regard to whether an inconsistency,
12              inaccuracy, or falsehood goes to the heart of
13              the applicant’s claim, or any other relevant
14              factor.
15
16   8 U.S.C. § 1158(b)(1)(B)(iii).      “We defer . . . to an IJ’s

17   credibility determination unless . . . it is plain that no

18   reasonable fact-finder could make such an adverse credibility

19   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

20   2008); see 8 U.S.C. § 1252(b)(4)(B).

21       In this case, the agency relied on the following factors:

22   Singh’s difficulty describing the specific activities he

23   performed for the Akali Dal Mann Party, in particular, his

24   failure to testify that he hung posters for the party’s

25   rallies until the Government’s attorney specifically asked

26   him about this; his testimony that he had back or spinal

27   surgery after the August 2013 attack, which was omitted from

                                     3
1    his asylum application and doctor’s letter; his testimony

2    that Indian police and opposing party members harassed his

3    family members after he left India, which was omitted from

4    his amended asylum application and his father’s 2015 letter;

5    and his failure to provide, when asked by the IJ, evidence

6    corroborating his claim that other members of his party were

7    similarly harmed, or otherwise to explain why such evidence

8    was not reasonably available.

9          Each of these inconsistencies or omissions is supported

10   by the record.   Even if a single one of these discrepancies

11   or omissions, on its own, would not provide substantial

12   evidence for the adverse credibility ruling, their cumulative

13   effect, under the totality of the circumstances, could have

14   led   a   reasonable   fact-finder   to   conclude   that    Singh

15   exaggerated his role in the Mann Party, the severity of his

16   mistreatment, and the objective reasonableness of his fear of

17   returning to India and, therefore, was not credible.        See Xiu

18   Xia Lin, 534 F.3d at 167; see also Hong Fei Gao, 891 F.3d at

19   80-81 & n.4 (“We do not suggest that omissions regarding

20   medical treatment can never be the basis of an adverse

                                     4
1   credibility determination.    We emphasize simply that such

2   omissions must be evaluated on a case-by-case basis and

3   weighed in light of the totality of the circumstances.”).

4       For the foregoing reasons, the petition for review is

5   DENIED.

6                                FOR THE COURT:
7                                Catherine O’Hagan Wolfe,
8                                Clerk of Court




                                  5